WATSON, District Judge.
This is an action by the Administrator of the Office of Price Administration for an injunction to enforce compliance and for treble damages arising out of the sales by the defendants of domestic malt beverages at prices in excess of those permitted by maximum price regulations.
Defendant, Ernest E. Ferranti, has moved for dismissal of the complaint as to him, for the reason that the complaint sets forth no fact upon which liability of any nature could be imposed upon him.
Section 205(e) of the Emergency Price Control Act of 1942, 50 U.S.C.A.Appendix, § 925(e), reads as follows: “If any person selling a commodity violates * * * ” and proceeds to define the punishment.
Section 302(h) of the above Act, 50 U.S. C.A.Appendix, § 942(h), defines “person” as follows: “The term ‘person’ includes an individual, corporation, partnership, association, or any other organized group of persons, or legal successor or ’representative of any of the foregoing * *
The complaint alleges that “Defendant, Ernest E. Ferranti, is a resident of the Borough of Winton, County of Lacka-wanna, and State of Pennsylvania, and is the president and a director of the Defendant corporation, Yankee Brewing Company, and at all times herein mentioned participated actively in the management and conduct of its affairs and business and in the sales of domestic malt beverages hereinafter referred to.”
Such allegations are sufficient, if proven, to support a finding that defendant, Fer-ranti, was in fact a legal representative of the defendant corporation.
The motion of the defendant Ernest E. Ferranti to dismiss the complaint, as to him, is hereby denied.